UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54782 Vendum Batteries Inc. (Exact name of registrant as specified in its charter) Nevada 39-2068976 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 400 Thames Valley Park Drive , Reading, Berkshire RG6 1PT (Address of principal executive offices) +44 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days x YesNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Large accelerated filer Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:749,948,317 shares as of November 16, 2012 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 1 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3: Quantitative and Qualitative Disclosures About Market Risk Item 4: Controls and Procedures 4 PART II – OTHER INFORMATION Item 1: Legal Proceedings 4 Item 1A: Risk Factors 4 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3: Defaults Upon Senior Securities 5 Item 4: Mine Safety Disclosures 5 Item 5: Other Information 5 Item 6: Exhibits 5 PART I - FINANCIAL INFORMATION Item 1. Financial Statements VENDUM BATTERIES INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2012 1 VENDUM BATTERIES INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (unaudited) AS OF SEPTEMBER 30, 2, 2011 ASSETS September 30, 2012 December 31, 2011 Current Assets Cash and cash equivalents $ $ Deferred offering costs Total Current Assets Other Asset Intellectual property 0 0 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities Current Liabilities Accrued expenses $ $ Accrued expenses – related party Accrued interest – related parties Accrued interest Due to director 0 0 Convertible notes payable – related parties Convertible notes payable, net of debt discount Derivative liability 0 Total Liabilities Stockholders' Deficit Common stock, par value $.001, 750,000,000 shares authorized, 638,192,832 and 523,934,496 shares issued and outstanding, respectively Additional paid-in capital Cumulative translation adjustment ) ) Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ see accompanying notes to financial statements. F-1 VENDUM BATTERIES INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2(unaudited) PERIOD FROM NOVEMBER 16, 2009 (INCEPTION) TO SEPTEMBER 30, 2012 Three months ended September 30, 2012 Three months ended September 30, 2011 Nine months ended September 30, 2012 Nine months ended September 30, 2011 Period from November 16, 2009 (Inception) to September 30, 2012 REVENUES $
